DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 93-112 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 November 2022 has been considered by the examiner.

Drawings
The drawings are objected to because:
the text in screenshots of Figure 2A, 2B, 2C, 2D, 2E, 2F, and is partially or wholly illegible (MPEP 608.02(V)(l) and 608.02(V)(p));
the reference characters used in Figure 4B do not entirely match those of [0107] which describes Figure 4B; and
Figure 5C is labeled with reference character “503” whereas [0115] refers to Figure 5C with reference character “505.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 98, 107, and 112 are objected to because of the following informalities:
The acronym “IRIS” is used without first establishing its meaning.
Additionally, the use of the term “IRIS® Registry,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 93-112 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 93-101) and manufacture (claims 102-112) which recite steps of:  (claims 93 and 102) acquire clinical trial data, acquire patient health data, determine a subset of patients, and output the subset of patients; and (claim 108) acquire clinical trial data, acquire patient health data, apply the clinical trial data and the patient health data to a classifier to identify a subset of patients, and output the subset of patients.

Step 2A, Prong One:
These steps of (claims 93 and 102) determine a subset of patients and (claim 108) apply the clinical trial data and the patient health data to a classifier to identify a subset of patients, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 93) computing device and (claims 102 and 108) non-transitory computing device readable medium, processor, computing device language, these steps in the context of these claim encompass a mental process of the user. 
Specifically, the BRI of determine a subset of patients includes determining the subset mentally. Similarly, the BRI of apply the clinical trial data and the patient health data to a classifier to identify a subset of patients includes mental application of the classifier and mental identification of the subset.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims mostly recite additional subject matter which amount to additional elements, as discussed below. Dependent claim 101 recites additional subject matter which further narrows or defines the abstract idea embodied in the claims, specifically by further narrowing the determining step.

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 93) computing device and (claims 102 and 108) non-transitory computing device readable medium, processor, computing device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification e.g. [0064], [0065], [0067], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 93, 102, and 108) acquire clinical trial data and acquire patient health data amounts to mere data gathering; and recitation of (claims 93, 102, and 108) output the subset of patients amounts to insignificant application, specifically insignificant post-solution activity, see MPEP 2106.05(g)); and 
generally link the abstract idea to a particular technological environment or field of use (such as (claim 93) computing device and (claims 102 and 108) non-transitory computing device readable medium, processor, computing device generally link to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 94, 97, 98, 103, 106, 107, 109, 112, reciting remote database, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 94, 97, 98, 103, 106, 107, 109, 112, reciting acquiring data from a remote database, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering;  claims 94-100, 103-107, and 109-112, reciting particular data sources of remote databases and IRIS registry as well as a large variety of types of data to be manipulated, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 94, 97, 98, 103, 106, 107, 109, 112, reciting remote database, generally linking to a networked computer environment, and claims 98, 107, 112, reciting IRIS registry, generally linking to ophthalmology, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 93, 102, and 108) acquire clinical trial data and acquire patient health data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claims 93, 102, and 108) output the subset of patients, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 94, 97, 98, 103, 106, 107, 109, 112, reciting acquiring data from a remote database, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 94, 97, 98, 103, 106, 107, 109, 112, reciting acquiring data from a remote database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 93-97, 99-106, and 108-111 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber et al. (US 2017/0061102 A1), hereinafter Weber.

Claims 93 and 102: 
Weber discloses:
(claim 93) A method of identifying patients for enrollment in a clinical trial, the method comprising the steps of:
(claims 102) A non-transitory computing device readable medium having instructions stored thereon for identifying patients for enrollment in a clinical trial, wherein the instructions are executable by a processor to cause a computing device to:
[0122], [0129], [0130]
acquiring, in a computing device, clinical trial data including eligibility requirements for the clinical trial;
Figure 7; [0067] discloses a second database comprising data associated with eligibility criteria of the clinical trials.
acquiring, in the computing device, patient health data for a plurality of patients;
Figure 7; [0067] discloses a first database comprising patient profiles, such as a patient’s chart or EHR as in [0066].
determining, in the computing device, a subset of patients from the plurality of patients that are eligible for the clinical trial based on the clinical trial data and the patient health data; and 
Figure 7; [0066] discloses determining patients qualified for the clinical trial, as well as [0068], among others.
outputting from the computing device the subset of patients.
Figure 7; [0035], [0117], [0118], [0124], [0125], etc…

Claim 108:  
Weber discloses:
A non-transitory computing device readable medium having instructions stored thereon for identifying patients for enrollment in a clinical trial, wherein the instructions are executable by a processor to cause a computing device to:
[0122], [0129], [0130]
acquire clinical trial data including eligibility requirements and a start date for the clinical trial;
Figure 7; [0067] discloses a second database comprising data associated with eligibility criteria of the clinical trials. Figure 4 demonstrates a start date of the trial, which is used for patient enrollment as in [0114]. 
acquire patient health data for a plurality of patients; 
Figure 7; [0067] discloses a first database comprising patient profiles, such as a patient’s chart or EHR as in [0066].
apply the clinical trial data and the patient health data to a classifier of the computing device to identify a subset of patients from the plurality of patients that are not currently eligible for the clinical trial but will likely be eligible for the clinical trial in the future; and 
[0040] discloses eligibility being determined based on percentage of eligibility criteria of a clinical trial satisfied, wherein eligible patients can satisfy 30% or more, 40% or more, 50% or more, etc… and wherein the degree of eligibility can be expanded to increase the size of the qualified patient pool (i.e. patients not currently eligible can become eligible in the future). [0114] additionally discloses predicting future patients.
output the subset of patients.
Figure 7; [0035], [0117], [0118], [0124], [0125], etc…

Claims 94, 103, and 109:  Weber discloses the method of claim 93 and the mediums of claims 102 and 108, as discussed above. 
Weber further discloses:
the acquiring clinical trial data step comprises acquiring clinical trial data from a remote database.
[0067] discloses at least one of the databases is remote.

Claims 95, 104, and 110:  Weber discloses the method of claim 93 and the mediums of claims 102 and 108, as discussed above.
Weber further discloses:
the eligibility requirements comprise a disease type, a treatment type, a lack of treatment or a specific symptom.
[0068] feature set is compared to eligibility criteria, wherein feature set can include such items as listed in, for example, [0068] and [0069], including information associated with the patient’s diagnosis, procedures, laboratory measurements and/or test results, and/or medications prescribed.

Claims 96, 105, and 111:  Weber discloses the method of claim 93 and the mediums of claims 102 and 108, as discussed above.
Weber further discloses:
the eligibility requirements are selected from the group consisting of disease type, disease progression, symptoms, treatment type, age, gender, geographic location, proximity to clinical sites, and outcomes.
[0068] feature set is compared to eligibility criteria, wherein feature set can include such items as listed in, for example, [0068] and [0069], including gender, age, ethnicity, knowledge of languages, disabilities, mobility, homeownership, employment status, location, information associated with the patient’s diagnosis, procedures, laboratory measurements and/or test results, and/or medications prescribed.

Claims 97 and 106:  Weber discloses the method of claim 93 and the medium of claim 102, as discussed above.
Weber further discloses:
the acquiring patient health data step comprises acquiring patient health data from a remote database.
[0067] discloses at least one of the databases is remote.

Claim 99:  Weber discloses the method of claim 93, as discussed above.
Weber further discloses:
the patient health data comprises a disease state, a gender, an age or a treatment type.
[0068] feature set is compared to eligibility criteria, wherein feature set can include such items as listed in, for example, [0068] and [0069], including gender, age, information associated with the patient’s diagnosis, procedures, laboratory measurements and/or test results, and/or medications prescribed.

Claim 100:  Weber discloses the method of claim 93, as discussed above.
Weber further discloses:
the patient health data is selected from the group consisting of patient health, disease state, age, gender, geographic location, treatment type, symptoms, disease progression, other relevant diseases, physician notes, and billing codes relating to disease diagnosis and treatment.
[0068] feature set is compared to eligibility criteria, wherein feature set can include such items as listed in, for example, [0068] and [0069], including gender, age, ethnicity, knowledge of languages, disabilities, mobility, homeownership, employment status, location, information associated with the patient’s diagnosis, procedures, laboratory measurements and/or test results, and/or medications prescribed.

Claim 101:  Weber discloses the method of claim 93, as discussed above.
Weber further discloses:
the determining step further comprises assigning an eligibility score to each of the plurality of patients based on how many eligibility requirements are satisfied by each patient.
[0040] discloses eligibility being determined based on percentage of eligibility criteria of a clinical trial satisfied. [0117] and [0118] disclose ranking a subset of the patient population based on patient values. [0093]-[0112] detail calculating a patient value (i.e. eligibility score).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 98, 107, and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2017/0061102 A1), hereinafter Weber, further in view of Parke II et al. (The American Academy of Ophthalmology’s IRIS® Registry (Intelligent Research in Sight Clinical Data): A Look Back and a Look to the Future), hereinafter Parke.	
	
Claims 98 and 107:  Weber discloses the method of claim 97 and the medium of claim 106, as discussed above.

While Weber does disclose a remote database of patient data ([0067]), Weber does not explicitly disclose “the remote database comprises an IRIS registry.” However, Parke does disclose this limitation, specifically:
the remote database comprises an IRIS registry.
Pages 1573-1574, discuss the use of the IRIS Registry as part of clinical trials, including randomized clinical trials, wherein the IRIS Registry is a remote database of patient health data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium as disclosed by Weber with “the remote database comprises an IRIS registry” as disclosed by Parke.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Weber in order to “reduce significantly the time and costs of recruitment of patients and collection of data” (Parke:  Page 1574).

Claim 112:  Weber discloses the method of claim 108, as discussed above.
Weber further discloses:
the patient health data is selected from the group consisting of patient health, disease state. age. gender, geographic location, treatment type, symptoms, disease progression, other relevant diseases, physician notes, and billing codes relating to disease diagnosis and treatment, 
[0068] feature set is compared to eligibility criteria, wherein feature set can include such items as listed in, for example, [0068] and [0069], including gender, age, ethnicity, knowledge of languages, disabilities, mobility, homeownership, employment status, location, information associated with the patient’s diagnosis, procedures, laboratory measurements and/or test results, and/or medications prescribed.

While Weber does disclose a remote database of patient data ([0067]), Weber does not explicitly disclose “further wherein the instructions are executable by the processor to cause the computing device to acquire patient health data from a remote database comprising an IRIS registry.” However, Parke does disclose this limitation, specifically:
further wherein the instructions are executable by the processor to cause the computing device to acquire patient health data from a remote database comprising an IRIS registry.
Pages 1573-1574, discuss the use of the IRIS Registry as part of clinical trials, including randomized clinical trials, wherein the IRIS Registry is a remote database of patient health data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and medium as disclosed by Weber with “further wherein the instructions are executable by the processor to cause the computing device to acquire patient health data from a remote database comprising an IRIS registry” as disclosed by Parke.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Weber in order to “reduce significantly the time and costs of recruitment of patients and collection of data” (Parke:  Page 1574).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiang et al. (The 2016 American Academy of Ophthalmology IRIS® Registry (Intelligent Research in Sight) Database
Provides a description of the clinical data IRIS registry. 
Harrison et al. (US 2010/0088245 A1)
Discloses development of clinical trials and recruitment of patients.
Parke II et al. (The IRIS® Registry: Purpose and perspectives)
Discloses various information about the IRIS registry. 
Zhang et al. (US 2016/0196411 A1)
Discloses matching patients with clinical trials by evaluating the patients against eligibility criteria for the clinical trials and displaying the eligibility of the patient on a GUI.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626